  4:21-cr-03005-JMG-CRZ Doc # 17 Filed: 03/10/21 Page 1 of 1 - Page ID # 29




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:21CR3005

    vs.
                                                        ORDER
MATTHEW G. GARABRANDT,

                 Defendant.


     IT IS ORDERED:

     1)    The motion of Toni M. Leija-Wilson to withdraw as counsel of record
           for Defendant, (Filing No. 16), is granted.

     2)    Defendant’s newly retained counsel, Stuart Dornan, shall promptly
           notify Defendant of the entry of this order.

     3)    The clerk shall delete Toni M. Leija-Wilson from any future ECF
           notifications herein.


     Dated this 10th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
